Citation Nr: 1123915	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-16 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a kidney disability.

2.  Entitlement to service connection for a kidney disability.

3.  Entitlement to an increased rating for hypertension, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from May 1987 to May 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which declined to reopen the Veteran's claim for service connection for a kidney disability and continued the Veteran's disability rating for hypertension at 10 percent.

In April 2011, the Board received lay statements from the Veteran and the Veteran's spouse regarding the Veteran's alleged kidney disability.  VA regulations require that evidence submitted by the Veteran must first be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case unless this procedural right is waived in writing.  See 38 C.F.R. §§ 19.37, 20.1304 (2010).  Such a statement waiving RO jurisdiction over the new evidence is not associated with the claims folder.  There is no prejudice to the Veteran in the instant case, however, because the Board is remanding the claim for entitlement to service connection for a kidney disability, and the claim will be readjudicated.

The issue of entitlement to service connection for a kidney disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Service connection for a kidney disability was last denied in an unappealed May 2005 rating decision, which found that there was no current diagnosis of a kidney disability, no in-service onset of a kidney disability, and no relationship between a kidney disability and either the Veteran's active duty military service or the Veteran's non-service connected anemia.

2.  The evidence received since the May 2005 rating decision relating to the Veteran's kidney disability is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a kidney disability.

3.  The Veteran's service-connected hypertension is manifested by diastolic pressure predominantly greater than 100 but less than 110, and systolic pressure predominantly greater than 160 but less than 200; the Veteran additionally requires medication for the control of her hypertension.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision denying the Veteran's claim of entitlement to service connection for a kidney disability is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a kidney disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2010).

3.  The criteria are not met for an evaluation in excess of 10 percent for service-connected hypertension.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 7101 (2010).

4.  The criteria for referral of the Veteran's hypertension on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010).

      a)	Standard of Review

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

      b)  	Notice

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2010); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Additional VCAA notice requirements apply in the context of a veteran's request to reopen a previously and finally denied claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In Kent, the Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and must provide notice that describes the evidence necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial. 

Prior to the initial adjudication of the Veteran's claim, a letter dated July 2009 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the July 2009 VCAA letter informed the Veteran of information and evidence necessary to substantiate the claims, information and evidence that VA would seek to provide, information and evidence that the Veteran was expected to provide, and information regarding the process by which initial disability ratings and effective dates are established.  The July 2009 VCAA letter also advised the Veteran that in order to reopen her claim for a kidney disability, she had to submit new and material evidence demonstrating the existence of a disability and a relationship of the disability to military service.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

      
c)  	Duty to Assist
      
With respect to the Veteran's claim for service connection for a kidney disability, the Board is reopening the Veteran's previously denied claim.  As the Board is taking an action favorable to the Veteran, there can be no possibility of prejudice to her.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties to notify and assist with respect to this claim is thus unnecessary.

With respect to the Veteran's claim for a higher rating for hypertension, VA has done everything reasonably possible to assist her in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured, which include VA treatment records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran has been afforded a VA examination of her hypertension.  The report of the VA examination indicates that the examiner reviewed the Veteran's claim file and past medical history, recorded her current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for the purpose of rendering a decision as to the Veteran's hypertension disability in the instant appeal.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and her representative have not contended otherwise.  

Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2010).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  See id.; see also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2010); Smith v. West, 12 Vet. App. 312, 314 (1999) (noting that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.)

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For the purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (noting that when determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of a witness).

If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for her claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.        § 3.303(a) (2010).  In order to establish service connection for the Veteran's claimed disorders on a direct basis, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2010); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service connected condition by a service connected condition is also compensable under 38 C.F.R.     § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In the instant case, the Veteran's claim of entitlement to service connection for a kidney disability was last finally denied by an RO decision dated May 2005.  The RO denied the Veteran's claim for service connection because there was no evidence showing that a kidney disability was incurred in or aggravated by either military service or non-service connected anemia, and no current diagnosis of a kidney disability.  The evidence under consideration at the time of this rating decision consisted of the Veteran's claim, service treatment records, VA treatment records from March 2002 to February 2005, and a January 2005 VA examination.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A.       § 7105 (West 1991).  The Board must now determine if new and material evidence has been submitted since the time of the May 2005 decision.  See 38 U.S.C.A.         § 5108 (West 2002).  

The evidence of record added to the record subsequent to the May 2005 final denial includes, in pertinent part, additional VA treatment records, the report of an August 2009 VA examination, and lay statements from the Veteran and her spouse.  

The Veteran's previous claim for service connection for a kidney disability was denied because the RO found neither evidence of a current kidney disability, nor a relationship between a disability and the Veteran's military service.   November 2009 VA treatment records note the presence of intermittent chronic renal insufficiency in the Veteran.  Similarly, the report of the Veteran's August 2009 VA examination indicates that the Veteran has nephropathy and that further tests were needed to determine a relationship between the Veteran's nephropathy and her hypertension.  In October 2009, a VA clinician recommended that the Veteran be evaluated by a nephrologist.  This new evidence of the possibility of a current disability and a possible relationship between the Veteran's kidney disability and her service-connected hypertension thus relates to unestablished facts necessary to substantiate the claim.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for a kidney disability is reopened.

Having reopened the claim, the Board has determined that additional evidentiary development is necessary before a decision may be reached on the reopened claim for service connection.  This development is further described in the Remand section below.  




Increased Rating

The Veteran contends that her service-connected hypertension is more severely disabling than the current 10 percent evaluation.

VA determines disability evaluations by applying a schedule of ratings, which represents for each disability an average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2010).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Additionally, factual findings may show distinct time periods when the service-connected disability exhibited symptoms that would warrant different ratings for different periods of time; in such a case, so-called "staged" ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

In the instant case, Diagnostic Code 7101 is the most appropriate because it pertains specifically to hypertension, which is the diagnosed disability in the Veteran's case. Nothing in the evidence suggests that another diagnostic code would be more appropriate, and the Veteran has not requested that VA use another diagnostic code. Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 7101. 

Under Diagnostic Code 7101 for hypertensive vascular disease, a 10 percent disability rating is warranted for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; 10 percent is also the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent disability rating is warranted for diastolic pressure predominantly 120 or more.  A 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

Throughout the appeal period, the Veteran's blood pressure readings have been recorded as follows:

April 2009: 		132/82 mmHg
May 2009: 		169/106 mmHg
July 2009: 		170/100 mmHg 
      165/98 mmHg 
      165/98 mmHg 
November 2009: 	165/106 mmHg 

Based on a review of the evidence, the Board does not find that an evaluation in excess of the current 10 percent rating is warranted.  The Veteran's VA treatment records demonstrate that the Veteran requires the use of medications to control her blood pressure.  As indicated above, the Veteran's blood pressure has not been and does not closely approximate diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more as is required for a 20 percent evaluation.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).  Therefore, the severity of the Veteran's hypertension is most appropriately reflected in the current 10 percent rating throughout the entire appeal period.   See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  Higher ratings are available for hypertension, but, as discussed above, the Veteran does not meet those criteria.  

It does not appear that the Veteran has an "exceptional or unusual" disability; she merely disagrees with the assigned evaluation for her level of impairment.  In other words, she does not have any symptoms from her service-connected disorder that are unusual or are different from those contemplate by the schedular criteria.  The August 2009 VA examiner noted that the Veteran's hypertension had no effect on the Veteran's usual occupation or daily activity, and the Veteran has not alleged any such effect.

The available schedular evaluations for that service-connected disability are adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra.

Rice Consideration

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  The Board finds that the record does not demonstrate a continuing inability of the Veteran to obtain gainful employment as a result of her hypertension.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.


ORDER

The claim for service connection for a kidney disability is reopened, and the appeal is allowed to this extent.

Entitlement to an increased rating for hypertension, currently rated as 10 percent disabling, is denied.



REMAND

Having reopened the Veteran's claim for service connection for a kidney disability, the Board must now determine whether the reopened claim may be granted on the merits.  After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that additional development is warranted with respect to the Veteran's reopened claim for service connection for a kidney disability.

Once VA undertakes a duty to provide a medical examination, due process requires that VA notify the veteran prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  In the instant case, the Veteran received an examination for VA purposes in August 2009.  In the report, the examiner noted that the Veteran had nephropathy.  The examiner noted that it was impossible to determine if nephropathy was caused or aggravated by hypertension without a further renal workup.  No such further renal workup was accomplished; further testing to determine the etiology of any kidney disability is therefore required on remand.

Additionally, for claims that are based on a theory of secondary service connection, two issues must be addressed: first, whether hypertension caused a kidney disability, and second, whether hypertension aggravated an existing kidney disability.  See 38 C.F.R. § 3.310(b) (2010) (providing that "any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.")  While the Veteran has been afforded a VA examination addressing the first issue, the examination is inadequate because, as described above, it does not adequately address the possibility of aggravation.  As such, the Board finds that additional examination is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO or AMC should obtain all outstanding VA treatment records pertaining to her claimed kidney disorder, including those from the VA Medical Center in Muskogee, Oklahoma from December 2010 to the present.  All attempts to secure this evidence must be documented in the claims folder by the RO or AMC.

2.  The RO should refer the case to an appropriate VA examiner to determine the nature and extent of the Veteran's kidney disability, if any.  The claims folder must be made available to the examiner and the examiner should indicate in the examination report that the claims folder was reviewed.  All indicated physical examinations, tests, and renal workups should be performed.

The examiner should:

a)  Identify with specificity any kidney disability that is currently manifested or otherwise indicated by the record. 

b)  For each kidney disability identified, the examiner must provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is causally or etiologically related to the Veteran's period of active service.  

c)  For each kidney disability that was neither incurred in nor aggravated by service, provide an opinion as to whether it is at least as likely as not that the disability is causally or etiologically related to her service-connected hypertension disability.    

d)  For each kidney disability that was neither incurred in nor aggravated by service, provide an opinion as to whether it is at least as likely as not that the disability is aggravated by the Veteran's service-connected hypertension disability.  If the Veteran's service-connected hypertension disability aggravates (i.e., permanently worsens) the kidney disability, if any, the examiner should identify the percentage of disability which is attributable to the aggravation.  

In each case, the examiner should provide a full rationale for the opinion provided.  If unable to provide the requested opinion, the examiner must fully explain why such opinion could not be rendered.  

3.  Thereafter, the RO or AMC should readjudicate the Veteran's claim for service connection.  If the benefit sought is not granted, the RO or AMC must issue a supplemental statement of the case and afford the Veteran and her representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the case.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2010).

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


